DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2018-043103, filed in Japan on March 12, 2018, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on October 28, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a transmittance control unit” in claims 1-10;
“an imaging control unit” in claims 1-10;
“a light measurement processing unit” in claims 1-10;
“an image processing unit” in claims 1-10; and
“an output unit” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9-12, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0228694 to Ishida (note the PCT filing date of October 10, 2018).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
	Regarding claim 1, Ishida teaches an imaging control device comprising a transmittance control unit that controls transmittance of each of a plurality of regions in an optical element for controlling a quantity of light incident on an imaging element to a different value ([0067-68], [0074], [0079], transmittance control unit), an imaging control unit that causes the imaging element to perform imaging for light measurement in a state where the transmittance of each of the plurality of regions is controlled to the different value ([0053-54], [0079], imaging element control unit), a light measurement processing unit that measures brightness of a subject based on a captured image signal obtained from the imaging element by the imaging for light measurement ([0079], measurement of brightness), an image processing unit that selects at least one pixel signal group from pixel signal groups that constitute the captured image signal and correspond respectively to the plurality of regions, and generates image data for display based on the at least one pixel signal group selected ([0079], measurement of brightness and display control are performed for each region), and an output unit that outputs the image data for display to a display unit displaying an image ([0076], [0079], display control).
	Regarding claim 2, Ishida teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the image processing unit selects one pixel signal group from the pixel signal groups that constitute the captured image signal, and generates the image data for display based on the selected one pixel signal group ([0079], the Examiner notes that, based on the claim as currently 
Regarding claim 4, Ishida teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection to claim 2, supra) including teaching wherein the image processing unit selects one pixel signal group, from the pixel signal groups that constitute the captured image signal, based on the brightness measured by the light measurement processing unit, and generates the image data for display based on the selected one pixel signal group ([0079], the Examiner notes that, based on the claim as currently written, the selected group and generated image data can be interpreted to read on being applied to one region, and not necessarily the entire displayed image).
Regarding claim 5, Ishida teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection to claim 4, supra) including teaching wherein the image processing unit selects a pixel signal group having brightness similar to the brightness measured by the light measurement processing unit, from the pixel signal groups that constitute the captured image signal ([0079], [0083], similarity based on a less than threshold determination; again it is noted that, based on the claim as currently written, the selected group can be interpreted to read on being applied to one region).
Regarding claim 9, Ishida teaches the imaging control device according to claim 1 (see the 35 U.S.C. 102 rejection to claim 1, supra) and the imaging element (e.g., fig. 2, element 202).
Regarding claim 10, Ishida teaches all of the limitations of claim 10 (see the 35 U.S.C. 102 rejection to claim 9, supra) including teaching the apparatus further comprising the optical element (e.g., fig. 2, element 243; [0079)].
Regarding claim 11, Ishida teaches an imaging control method comprising a transmittance control step of controlling transmittance of each of a plurality of regions in an optical element for controlling a quantity of light incident on an imaging element to a different value ([0067-68], [0074], [0079], transmittance control), an imaging control step of causing the imaging element to perform imaging for light measurement in a state where the transmittance of each of the plurality of regions is controlled to the different value ([0053-54], [0079], imaging element control), a light measurement processing step of measuring brightness of a subject based on a captured image signal obtained from the imaging element by the imaging for light measurement ([0079], measurement of brightness), an image processing step of selecting at least one pixel signal group from pixel signal groups that constitute the captured image signal and correspond respectively to the plurality of regions, and generating image data for display based on the at least one pixel signal group selected ([0079], measurement of brightness and display control are performed for each region), and an output step of outputting the image data for display to a display unit displaying an image ([0076], [0079], display control).
Regarding claim 12, Ishida teaches all of the limitations of claim 12 (see the 35 U.S.C. 102 rejection to claim 11, supra) including teaching wherein, in the image processing step, one pixel signal group is selected from the pixel signal groups that constitute the captured image signal, and the image data for display is generated based on the selected one pixel signal group ([0079], the Examiner notes that, based on the claim as currently written, the selected group and generated image data can be 
Regarding claim 14, Ishida teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection to claim 12, supra) including teaching wherein, in the image processing step, one pixel signal group is selected, from the pixel signal groups that constitute the captured image signal, based on the brightness measured in the light measurement processing step, and the image data for display is generated based on the selected one pixel signal group ([0079], the Examiner notes that, based on the claim as currently written, the selected group and generated image data can be interpreted to read on being applied to one region, and not necessarily the entire displayed image).
Regarding claim 15, Ishida teaches all of the limitations of claim 15 (see the 35 U.S.C. 102 rejection to claim 14, supra) including teaching wherein, in the image processing step, a pixel signal group having brightness similar to the brightness measured in the light measurement processing step is selected from the pixel signal groups that constitute the captured image signal ([0079], [0083], similarity based on a less than threshold determination; again it is noted that, based on the claim as currently written, the selected group can be interpreted to read on being applied to one region).
Regarding claim 19, Ishida teaches a non-transitory computer readable medium storing an imaging control program ([0044]) causing a computer to execute: a transmittance control step of controlling transmittance of each of a plurality of regions in an optical element for controlling a quantity of light incident on an imaging element to a different value ([0067-68], [0074], [0079], transmittance control), an imaging control step of causing the imaging element to perform imaging for light measurement in a state .

Allowable Subject Matter
Claims 3, 6-8, 13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2007/0248349 to Nanjo teaches an adjustable Neutral Density filter for controlling transmittance.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697